Citation Nr: 0722341	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  01-04 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision.  The 
Board denied the appeal of this rating action in October 
2005.  The Board's decision was vacated in January 2007, 
pursuant to a request in a Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the veteran's service medical records reflects 
that no relevant abnormality was noted when the veteran was 
examined in connection with his entrance into service.  In 
connection with what may be described as disciplinary 
problems during service, the veteran under went a psychiatric 
evaluation, where he related a history of pre-service 
psychiatric treatment, and was diagnosed with a personality 
disorder, characterized as schizoid personality disorder with 
paranoid features and impulsive violent behavior.

Post-service psychiatric treatment records reflect a variety 
of diagnoses, including major depressive disorder, panic 
disorder, bipolar disorder, dysthymia, post-traumatic stress 
disorder, psychotic disorder, not otherwise specified, and 
severe personality disorder, with Cluster C and Cluster B 
traits.  When examined in April 2005, in connection with this 
appeal, the veteran was diagnosed with a personality 
disorder.

As indicated above, the Board denied the veteran's appeal, 
but in January 2007, the Court of Appeals for Veterans Claims 
(Court), pursuant to the terms of a Joint Motion ordered 
another examination of the veteran to determine the nature of 
the veteran's psychiatric disabilities and assess whether it 
is as likely as not that one or more of his current 
psychiatric disabilities is related to his period of active 
service.  This should be accomplished on Remand.  

Further, the veteran indicated in May 2007 that he had been 
receiving VA treatment at the VA medical center in 
Gainesville, Florida.  The records of this treatment should 
be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from March 2005 to the present.

2.  When the records have been obtained, 
schedule the veteran for a psychiatric 
examination.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it prior to 
conducting the examination.  As indicated 
in the Court's Order, the examiner should 
set out the appropriate diagnosis for each 
psychiatric disorder found, and provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
greater) that any diagnosed psychiatric 
disability is "etiologically related to 
the period of active service, in 
particular, the psychiatric symptomatology 
exhibited during service."  Any opinion 
should be supported by a full rationale, 
and in the event the examiner's 
conclusions are inconsistent with those of 
the veteran's treating physician[s], an 
effort to explain/reconcile the 
differences should be made.  

3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




